Title: To Benjamin Franklin from Benjamin Rush, 23 January 1781
From: Rush, Benjamin
To: Franklin, Benjamin


Philada Jany 23rd. 1781.
Dr Rush’s most respectful compliments to his venerable father, and friend Benjamin Franklin Esqr &c and begs the favor of him to forward the enclosed letters to the persons to whom they are addressed.— He has left one of them open for the Doctors perusal—in which he will see that the good old cause continues to flourish under the auspices of heaven and our good ally the king of France.
  
Addressed: His Excellency / Benjamin Franklin Esqr: / Minister Plenipoteny: / from the United states / to the Court of / Versailles—now / at Passy—near Paris.
